Citation Nr: 1725180	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  07-26 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to September 1986 and from February 1988 to August 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection and a 10 percent rating for herniated disc L5-S1, effective September 1, 2006.  Jurisdiction over the Veteran's claims file was subsequently transferred to the VA RO in St. Paul, Minnesota.     

In July 2013, noting that the Veteran, in a June 2013 informal hearing presentation, stated that his service-connected back disability rendered him unable to work, the Board assumed jurisdiction over a claim for total disability based on unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded this issue for further development.  The Veteran's claim for entitlement to a TDIU was again remanded in July 2015 to associate additional records with the claims file.  The requested development was completed and the matter is once again before the Board.


FINDING OF FACT

The Veteran's service-connected disabilities have not rendered him unemployable or unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Inform and Assist

VA's duty to notify was satisfied by an April 2014 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.
 
Service treatment records are associated with the claims file.  All post-service treatment records identified by the Veteran have also been obtained by VA.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded a VA examination in connection with his claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board finds the August 2014 VA examination is adequate as it involved an evaluation of the Veteran, a review of the Veteran's claims file, and provided a rationale for the opinion provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In July 2015 the Veteran's claim was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  Specifically, the Veteran's Vocational Rehabilitation and Employment (VR&E) Program file was to be associated with the claims file, and the Veteran was to be asked if he had previously applied for Social Security Administration disability benefits.  The VR&E file was obtained and associated with the Veteran's claims file.  In September 2015, the Veteran was contacted regarding if he had ever applied for Social Security Administration disability benefits.  To date, the Board has received no response to this inquiry.  There has been substantial compliance with the prior remand, and adjudication of the Veteran's claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.


Analysis

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2015).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age. 38 C.F.R. §§ 3.341(a), 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Where the Veteran does not meet the percentage evaluation requirements under 4.16(a), he still may be deemed totally disabled on an extraschedular basis under 38 C.F.R. § 4.16(b) when the evidence nonetheless indicates that the Veteran is unemployable by reason of his service-connected disabilities.  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  First, the matter must be referred to the Director of the Compensation Service for consideration.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  Extraschedular TDIU consideration requires contemplation of the following factors: severity of the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  

In determining whether TDIU is warranted, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In the present case, the Veteran contends that his service-connected disabilities render him unemployable.  The Veteran is currently evaluated at 20 percent for degenerative disease of the spine, 20 percent for a degenerative disease of the lumbosacral spine, and 10 percent for cholecystectomy.  The Veteran also has noncompensable evaluations for service-connected eczema, surgical scar, keloid scars, and scar of the right buttock.  Because the Veteran did not have a single disability evaluated at least 60 percent, or a collectible group of disabilities with a combined evaluation of 70 percent or more, a schedular TDIU is not warranted.

The Board further finds that there is insufficient evidence to remand this case for referral to the Director of the Compensation Service for consideration of an extraschedular TDIU.  Though the Veteran has presented significant evidence of service-connected disability, that evidence does not demonstrate that those service-connected disabilities render the Veteran unable to obtain employment.  In an August 2014 VA examination, the medical examiner stated the following when discussing the functional impact of the Veteran's disabilities:

The veteran is employable.  He is considering electrician training and is looking for employment...He was working as a commercial truck driver for approximately 11 months since last [VA examination].  Restrictions due to [Veteran's back disability] could be accommodated with sit/stand desk in a sedentary position, and would not significantly impact a more strenuous position, with proper ergonomics when lifting.

In addition to the August 2014 VA examination, the Veteran completed an application for the VA VR&E Program in August 2011.  After reviewing the Veteran's application, and meeting with the Veteran, a VA vocational and rehabilitation counselor determined the Veteran's service-connected disabilities did not prevent him from "obtaining or maintaining employment in a full range of jobs," and "[t]hese limitations posed by his disabilities do not constitute barriers to suitable, stable, and employment."  The VA counselor also noted:

Veteran currently has obtained a Bachelor's Degree in Aeronautical Business Administration.  As a result, the [V]eteran possesses the necessary transferable skills for that skill set.  The effects of the impairment do not contribute in an identifiable, measurable or observable way to the [V]eteran's ability to obtain, maintain or retain employment that is consistent with his disabilities.  

"[W]hen the Board conducts a TDIU analysis, it must take into account the individual veteran's education, training, and work history."  Pederson v. McDonald, 27 Vet. App. 276, 286 (2015).  In this case, the VR&E counselor noted that the Veteran's education level provided transferrable skills.  Additionally, the possession of a Bachelor's Degree in his chosen field provides evidence that the Veteran would be capable of a non-physical job and therefore a sedentary position would be realistic for him.  Significantly, the VA examiner also stated that a "more strenuous" position would be possible if ergonomic adaptations were provided for lifting.  

The Board recognizes that the Veteran's July 2011 VA examination indicated the Veteran's service-connected back disability did negatively affect his daily and occupational activities.  Specifically, the July 2011 examiner noted the Veteran's the functional impact of the disability on the Veteran's ability to perform household chores was severe, and the impact on the Veteran's ability to exercise was moderate.  Moreover, the examiner noted the Veteran experienced occupational limitations, such as, decreased mobility, problems with lifting and carrying, lack of stamina, decreased strength in his lower extremity, and an inability to sit for long periods of time.  However, that examination does not specifically address the functional impact of the Veteran's service-connected disabilities on his ability to gain and maintain employment.  The Board finds the August 2014 VA examiner's opinion and the August 2011 VR&E counselor's opinion to be more probative than the other evidence of record. 

The Board concludes that the preponderance of the evidence is against the claim for entitlement to a TDIU. For these reasons, the Board finds there is insufficient evidence to require extraschedular referral for TDIU. 


ORDER

Entitlement to a TDIU is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


